DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both second opening and recess/slot in Fig. 1A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 24-26 objected to because of the following informalities:  
Claims 24 and 25 recite “the outer surface of the cylindrical body” in line 2, which should read “the first outer surface of the cylindrical body”.
Claim 26 recites “the outer surface of the cylindrical body” in line 2, which should read “the second outer surface of the cylindrical body”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the outer surface of the cylindrical body" in line 2 which lacks clear antecedent basis. In particular, claim 23 (from which claim 30 depends) recites “a first outer surface of the cylindrical body” and “a second outer surface of the cylindrical body” and it is unclear whether applicant is referring to the previously recited first outer surface or second outer surface. For examination purposes, "the outer surface of the cylindrical body" is interpreted as “the first or second outer surface of the cylindrical body”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 21-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malkowski et al. (US 20180317904) [hereinafter Malkowski].
Regarding claim 1, Malkowski discloses a medical device (Figs. 5A-C), comprising:
a needle (300) configured for use in suturing tissue (para. 0055), the needle comprising:
a cylindrical body (305) having a longitudinal axis extending between first and second ends (305a, 305b) of the cylindrical body (Fig. 5A; para. 0055);
a lumen (322) extending through the cylindrical body transverse to the longitudinal axis (Fig. 5C; para. 0056); and
a first end portion at the first end (305a) of the cylindrical body (305), wherein the first end portion includes a sharp point (310) configured to pierce tissue (Fig. 5A; para. 0067); and 
a second end portion at the second end (305b) of the cylindrical body (305), wherein the second end portion includes a second sharp point (312) configured to pierce tissue (Fig. 5A; para. 0067); wherein the first and second sharp points (310, 312) point in opposite directions (Fig. 5A);
wherein an outer surface of the cylindrical body defines a first recess (central flattened/crimped portion on the lower/bottom outer surface of the needle; see annotated Fig. 5C below) in communication with an opening of the lumen (322) and configured to receive an end of a suture (330) (Fig. 4 and 6; para. 0056), and 
wherein the needle further comprises a second recess (central flattened/crimped portion on the upper/top outer surface of the needle; see annotated Fig. 5C below) in communication with a second opening of the lumen (322), wherein the second recess is configured to receive a portion of the suture adjacent the end of the suture (330) (para. 0054 and 0056; Figs. 4 and 6).


    PNG
    media_image1.png
    239
    379
    media_image1.png
    Greyscale

Annotated Fig. 5C of Malkowski
 Regarding claim 3, Malkowski discloses wherein the first recess forms a slot in the outer surface of the cylindrical body (see annotated Fig. 5C above), and the first recess is configured to receive a melted end portion of the suture  (Fig. 4 and 6; para. 0056).
[Note: the phrase "configured to receive a melted end portion of the suture" is interpreted as functional language. For example, Malkowski disclose the first recess and illustrates the recess as an indentation on the outer surface of the cylindrical body being capable of receiving suture (para. 0056), 
Regarding claim 21, Malkowski discloses wherein the second recess forms a slot in the outer surface of the cylindrical body  (see annotated Fig. 5C above), and the second recess is configured to receive a melted portion of the suture adjacent to the end of the suture  (Fig. 4 and 6; para. 0056).
[Note: the phrase "configured to receive a melted portion of the suture adjacent to the end of the suture” is interpreted as functional language (see explanation above in claims 1 and 3)]
Regarding claim 22, Malkowski discloses wherein the first recess and the second recess are positioned on opposite sides of the cylindrical body (see annotated Fig. 5C above).
Regarding claim 23, Malkowski discloses a medical device (Figs. 5A-C), comprising:
a needle (300) configured for use in suturing tissue, the needle having a first end and a second end, and a longitudinal axis extending through and between the first and second ends and through an entire length of the needle (Fig. 5A), the needle comprising:
a cylindrical body (305) having first and second ends (Fig. 5A);
a lumen (322) extending through the cylindrical body transverse to the longitudinal axis (Figs. 5A and 5C; para. 0056) ;
a first end portion at the first end (305a) of the cylindrical body (305), wherein the first end portion includes a sharp point (310) configured to pierce tissue (Fig. 5A; para. 0067);
wherein a first [lower] outer surface of the cylindrical body defines a first recess (central flattened/crimped portion on the lower/bottom outer surface of the needle; see annotated Fig. 5C below) in communication with an opening of the lumen (322) and configured to receive an end of a suture (330) (Fig. 4 and 6; para. 0056).
and wherein a second [upper] outer surface of the cylindrical body defines a second recess (central flattened/crimped portion on the upper/top outer surface of the needle; see annotated Fig. 5C 
[Note: due to the “configured to” language, “an end of a suture” is not positively claimed and the limitation is interpreted as functional language, not structural language i.e. the suture and/or the end of the suture is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of receiving. Therefore, any dependent limitations that further define the suture is also not positively claimed and interpreted as functional language. For example, Malkowski discloses a first and second recess and illustrates the recesses as an indentation on the outer surface of the cylindrical body that is capable of receiving an end of a suture or a portion of the suture adjacent the end of the suture when the suture is positioned within lumen 322 and therefore meets the functional limitations of the claim.]

    PNG
    media_image1.png
    239
    379
    media_image1.png
    Greyscale

Annotated Fig. 5C of Malkowski

Regarding claim 24, Malkowski discloses wherein the first recess forms a slot in the first outer surface of the cylindrical body (see annotated Fig. 5C above and Fig. 5A), and the first recess is configured to receive a T-shaped end portion of the suture.
[Note: the phrase “configured to receive a T-shaped end portion of the suture " is interpreted as functional language. For example, Malkowski discloses the first recess and illustrates the recess as an indentation on the outer surface of the cylindrical body which is capable of receiving a T-shaped end portion of a suture, when the perpendicular portion of the T-shaped end is extending through the lumen 322 from the first recess.]
Regarding claim 25, Malkowski discloses wherein the first recess forms a slot in the first outer surface of the cylindrical body (see annotated Fig. 5C and Fig. 5A), and the first recess is configured to receive an end portion of the suture (Figs. 4 and 6; para. 0056), wherein the end portion conforms to the shape of the first recess (Fig. 6; para. 0062). 
[Note: the phrase “configured to receive an end portion of the suture, wherein the end portion conforms to the shape of the first recess" is interpreted as functional language. For example, Malkowski discloses the first recess and illustrates the recess as an indentation on the outer surface of the cylindrical body which is capable of receiving an end portion of the suture, wherein the end portion is sized to conform to the shape of the first recess. ]
Regarding claim 26, Malkowski discloses wherein the second recess forms a slot in the second outer surface of the cylindrical body (see annotated Fig. 5C), and the second recess is configured to receive a bent portion of the suture adjacent to the end of the suture (Fig. 6; para. 0056).
[Note: the phrase "configured to receive a bent portion of the suture adjacent to the end of the suture." is interpreted as functional language. For example, Malkowski discloses the second recess and 
Regarding claim 27, Malkowski discloses wherein the first recess tapers radially inward from portions proximate to the first and second ends of the cylindrical body to the opening of the lumen (see annotated Fig. 5C above), and the second recess tapers inward from portions proximate to the first and second ends of the cylindrical body to the second opening of the lumen (see annotated Fig. 5C above).
Regarding claim 28, Malkowski discloses wherein the lumen (322) extends through a central portion of the cylindrical body (Fig. 5C; para. 0056-0057).
Regarding claim 29, Malkowski discloses wherein the lumen (322) is configured to receive a portion of the suture (para. 0056), wherein the diameter of the lumen is greater than the diameter of the portion of the suture (since the suture is received within the lumen; note also that the suture is not positively recited as part of the claimed invention).
Regarding claim 30, Malkowski discloses wherein an end portion of the suture (shown within a first side (340) of the needle (300)) is flush with the first outer surface of the cylindrical body (Figs. 6 and 7; para. 0062).
Regarding claim 31, Malkowski discloses wherein an end portion of the suture is fixedly attached to the needle (para. 0007, 0056, 0060).
Regarding claim 32, Malkowski discloses a medical device (Figs. 5A-C), comprising:
a needle (300) configured for use in suturing tissue (para. 0055), the needle comprising:
a cylindrical body (305) having a longitudinal axis extending between first and second ends (305a, 305b) of the cylindrical body (Fig. 5A; para. 0055);

a first end portion at a first end (305a) of the cylindrical body (305), wherein the first end portion includes a sharp point (310) configured to pierce tissue (Fig. 5A; para. 0067);
wherein the first end portion further includes a first concave, radially- outward-facing surface (315) (Fig. 5C; para. 0055);
wherein an outer surface of the cylindrical body defines a first recess (central flattened/crimped portion on the lower/bottom outer surface of the needle; see annotated Fig. 5C below) in communication with an opening of the lumen (322) and configured to receive an end of a suture (330) (Fig. 4 and 6; para. 0056);
and wherein the needle further comprises a second recess (central flattened/crimped portion on the upper/top outer surface of the needle; see annotated Fig. 5C below) in communication with a second opening of the lumen (322), wherein the second recess is configured to receive a portion of the suture adjacent the end of the suture (330) (para. 0054 and 0056; Figs. 4 and 6).
[Note: due to the “configured to” language, “an end of a suture” is not positively claimed and the limitation is interpreted as functional language, not structural language i.e. the suture and/or the end of the suture is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of receiving. Therefore, any dependent limitations that further define the suture is also not positively claimed and interpreted as functional language. For example, Malkowski discloses a first and second recess and illustrates the recesses as an indentation on the outer surface of the cylindrical body that is capable of receiving an end of a suture or a portion of the suture adjacent the end of the suture when the suture is positioned within lumen 322, and therefore meets the functional limitations of the claim.]


    PNG
    media_image1.png
    239
    379
    media_image1.png
    Greyscale

Annotated Fig. 5C of Malkowski
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Malkowski et al. (US 20180317904) [hereinafter Malkowski] in view of Viola et al. (US 20100174299) [hereinafter Viola].
Regarding claim 33, Malkowski discloses all of the limitations set forth above in claim 32, including a cylindrical body (305) having a longitudinal axis extending between first and second ends (305a, 305b) of the cylindrical body (Fig. 5A; para. 0055) and a first end portion at a first end (305a) of the cylindrical body (305), wherein the first end portion includes a sharp point (310) configured to pierce tissue (Fig. 5A; para. 0067). However, Malkowski fails to disclose a second end portion at the second end of the cylindrical body, wherein the second end portion includes a blunt end.
Viola in the same field of endeavor teaches a needle used for suturing tissue comprising a straight cylindrical body having first and second pointed ends (320a, 320b) (Fig. 1B). Viola further teaches that a needle with two pointed ends (Fig. 1B) is a known alternative to a single pointed needle i.e. one sharp end and one blunt end (not shown; para. 0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the double pointed needle configuration in Malkowski for the single pointed needle configuration , as taught by Viola, since both configurations would be sufficient enough for suturing tissue (para. 0069).
Regarding claim 34, Modified Malkowski discloses wherein the second end portion includes a second concave, radially-outward-facing surface (317) (Fig. 5C; para. 0055 of Malkowski).
Regarding claim 35, Modified Malkowski discloses wherein the first concave surface (315) and the second concave surface (317) are equidistant from the lumen (322) (Fig. 5C of Malkowski).
Regarding claim 36, Modified Malkowski discloses wherein the first concave surface (315) (Fig. 5C of Malkowski) is configured to receive a bearing ball of a second medical device.
[Note: due to the “configured to” language, “a bearing ball of a second medical device” is not positively claimed and the limitation is interpreted as functional language, not structural language i.e. the bearing ball of the second medical device is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of receiving. Therefore, any dependent limitations that further define the bearing ball of the second medical device is also not positively claimed and interpreted as functional language. For example, Malkowski discloses a first concave surface and illustrates the surface as an indentation on the outer surface of the cylindrical body that is capable of receiving a bearing ball of a second medical device that can fit within the first concave surface of Malkowski.]
Regarding claim 37, Modified Malkowski discloses wherein the first recess and the second recess extend longitudinally on a radially-outward-facing surface of the cylindrical body (see annotated Fig. 5C of Malkowski above).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771